 1   KAMER ZUCKER ABBOTT
     Scott M. Abbott             #4500
 2   Kaitlin H. Paxton           #13625
     3000 West Charleston Boulevard, Suite 3
 3   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
 4   Fax: (702) 259-8646
     sabbott@kzalaw.com
 5   kpaxton@kzalaw.com

 6   Attorneys for Defendant/Counterclaimant
     Nevada Property 1 LLC
 7

 8                                                    UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEVADA
 9
     JOSE BETANCOURT, an Individual,                 )                                Case No. 2:17-cv-02452-RFB-VCF
10                                                   )
                                          Plaintiff, )
11                                                   )
     vs.                                             )
                                                     )
12   NEVADA PROPERTY 1 LLC, a Foreign                )
     Liability Company d/b/a The Cosmopolitan of )
13   Las Vegas,                                      )
                                                     )
14                                     Defendant.    )
                                                     )
15   NEVADA PROPERTY 1 LLC, a Delaware               )                                STIPULATION FOR DISMISSAL
     limited liability company, d/b/a The            )                                WITH PREJUDICE
     Cosmopolitan of Las Vegas,                      )
16                                                   )
                                    Counterclaimant, )
17                                                   )
     vs.                                             )
18                                                   )
     JOSE BETANCOURT,                                )
19                                                   )
                                   Counterdefendant. )
                                                     )
20

21                Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, the parties, by and through

22   their respective counsel of record, hereby stipulate and request that the above-captioned case be

23   dismissed in its entirety with prejudice. The parties are to bear their own attorney’s fees and costs, except
     as otherwise provided.
24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                              Page 1 of 2
 1                WHEREFORE, the parties respectfully request that this matter be dismissed with prejudice, with

 2   each party to bear their own attorney’s fees and costs, except as otherwise provided.
                  DATED this 14th day of May 2019.
 3
       HKM EMPLOYMENT ATTORNEYS LLP                                                        KAMER ZUCKER ABBOTT
 4

 5
       By:        /s/ Jenny L. Foley                                                       By:     /s/ Scott M. Abbott
 6
                Jenny L. Foley         #9017                                                     Scott M. Abbott         #4500
                Marta D. Kurshumova #14728                                                       Kaitlin H. Paxton       #13625
 7
                1785 East Sahara Avenue, Suite 300                                               3000 West Charleston Boulevard, Suite 3
                Las Vegas, Nevada 89104                                                          Las Vegas, Nevada 89102
 8
                Tel: (702) 625-3893                                                              Tel: (702) 259-8640
                Fax: (702) 625-3893                                                              Fax: (702) 259-8646
 9
                Attorneys for Plaintiff/Counterdefendant                                         Attorneys for Defendant/Counterclaimant
10
                Jose Betancourt                                                                  Nevada Property 1 LLC
11

12

13
                  IT IS SO ORDERED.
14

15                May 15, 2019                                                        ________________________________
                  __________________
                  DATE                                                                RICHARD  F. BOULWARE,
                                                                                      UNITED STATES            II
                                                                                                     DISTRICT JUDGE
16
                                                                                      UNITED STATES DISTRICT JUDGE
17                                                                                    DATED this
18

19

20

21

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                           Page 2 of 2
